DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.

Response to Arguments
Applicant's amendments and related arguments, regarding the 112, 2nd rejections, have been fully considered but they are not persuasive. Applicant merely states that the amendments fix the previous issues detailed in the Final rejection.  However, the examiner disagrees as it remains unclear what is structurally required to meet this limitation.  See MPEP 2173.05(g) and rejection below for more details. 
Applicant's amendments and related arguments, regarding the 102 rejection of Zavislan, have been fully considered and they have resulted in the examiner changing the rejection from a 102/103 to just a 103 rejection.  Specifically, applicant argues that Zavislan fails to teach the claimed laser energy, specifically 6.8 mJ to 15.8 mJ.  While 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Applicant has amended the claim to recite a range of energy values from 6.8 mJ to 15.8 mJ (clearly including all values inside the two end points).  While the table shown in Fig. 8 makes it clear that applicant had possession of the two endpoint values, it is not clear that applicant had possession of the range, specifically the values inside the endpoints.  The specification makes it clear that the “chart showing example values” not ranges.  
Additionally, the term “about” that precedes these claimed values is new matter.  Never once does applicant show possession of anything but these specific values.  Again, there is no indication that applicant had possession of any values higher or lower than those explicitly shown. 
Furthermore, even if it is deemed that applicant had possession of the entire range of values (which the examiner does not concede), it seems clear that applicant did not have possession of the range of energy values in combination with the range of beam waist diameters.  Specifically, the chart makes it clear that those energy values were used with a beam waist of 200 microns, where the claims use the range of values 
Lastly, even if applicant had possession of both of the ranges discussed above (energy and beam waist), it is unclear that applicant had possession of this combination of values resulting in the claimed fluence.  Fluence is defined as energy/area.  Based on the diameters and energy values claimed, the resulting fluence at the beam waist is in a range from 0.34 and 806 J/cm2.  The claims however require a fluence of 5 to 20 J/cm2 at a distance between 2.5 mm and 25 mm below the waist.  However, as made clear in applicant’s specification the claimed “distance” is the treatment depth which is defined as “the distance between the two points, one on each side of the waist 14, at which the fluence is approximately equal to the fluence threshold”, where the fluence threshold is the fluence at the beam waist.  Therefore, it is unclear how applicant had possession of these combination of parameters, as the claimed parameters for energy and beam diameter seemingly conflict with the fluence parameters. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7-10, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding the limitation “the subsystem focusing element structured and arranged… to provide a fluence in a range from 5 to 20 at a distance between 2.5 mm and 25 mm below the waist” J/cm2, it remains unclear what structure is encompassed by this language; See MPEP 2173.05(g).  As discussed above, the claimed energy and beam diameter values implicitly define a fluence.  The claimed “distance” is a direct result of the focal length and beam waist produced by the lens (both of which are already claimed).  As made abundantly clear in applicant’s spec, the entire goal of the focusing system is to create an “optically slow” system that results in a large “depth of treatment”, i.e. a longer distance that the laser is capable of ablation/cutting tissue.  This “optically slow” system is a direct result of a low taper angle of the beam which is defined by the focal length (Par 0039) and beam waist (Par 0032), both of which are already recited.  Since all of these parameters have been previously defined in the claims, it is unclear how this limitation further limits the structure of the lens.  Basically, what further limitation does this recitation place on the structure of the lens.  Since the focal length and the beam waist have already been defined, as these two properties of the lens cooperate to create the fluence at a specific distance, it is unclear how this limitation further limits the lens.  What additional property (other than focal length and beam waist) must a lens produce in order to meet this limitation?

Lastly, as discussed above, applicant’s claimed energy values and beam waist values implicitly results in a fluence range of 0.34 to 804 J/cm2, which clearly includes many fluence values well outside the claimed 20 to 50 J/cm2.   This is considered a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7, 8, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,632,741 to Zavislan et al.
[Claims 1 and 14] Zavislan discloses a dental (intended use) laser treatment system comprising: a C02 laser source (Col 3, lines 66-67) for providing a laser beam having: a wavelength in a range from 9 µm to 12 µm (10.6 microns; Col 4, lines 50-55); and an incident beam diameter in a range from 0.02 mm to 8 mm (aperture diameter 6.35 mm; Col 4, lines 53-55); and a subsystem focusing element (“This beam is then focused by the lens”; focusing lens Fig. 5) onto which the laser beam having the 2 to 20 J/cm2 at a distance between 2.5 mm and 25 mm below the waist
Regarding the claimed fluence at a specific distance below the waist, Zavislan discloses “FIG. 7 shows the relative fluence as function of depth below the skin. The fluence decreases quickly below 3.5 mm. Thus, this beam shape is well suited to remove a follicle 3 mm below the surface but quickly reduce the ablation rate below 3.5 mm.” (Col 4, lines 59-65).  This is interpreted as a distance of 3.5 mm where the fluence remains the same as the fluence at the waist.   Furthermore, Zavislan discloses that optical fluence that are sufficient to vaporize/ablate tissue are generally greater than 2 to 3 Joules/cm2 (Col 4, lines 9-13), making it clear that the fluence at 3.5 mm below the waist is at least 3 Joules/cm2 and probably greater.  In the case where the claimed ranges (5 to 20) "overlap or lie inside ranges disclosed by the prior art" (greater than 3) a prima facie case of obviousness exists; MPEP 2144.05.  Furthermore, Zavislan explicitly teaches that the focal length, beam size, and power are all adjustable to control the desired depth of ablation (Col 4, line 50 to Col 5, line 4).  Making it clear that all of these parameters are result effective variable that would be obvious to optimize in order to achieve the desired results. 

 [Claims 4 and 5] Zavislan discloses different laser beam profiles, i.e. spatial characteristics of the beam, including Gaussian and truncated (Col 2, lines 1-8); The examiner interprets truncated as a top-hot profile.  If applicant disagrees the examiner contends that a top-hot beam profile is a commonly known and used beam profile throughout the laser treatment art and one of ordinary skill would find it obvious to use any known beam profile to provide effective results for treating a specific condition. 
[Claims 7 and 13] As discussed above, Zavislan discloses an incident beam diameter of 6.35 mm and a focal length of 51 mm and therefore fails to explicitly teach an example in the claimed ranges.  However, Zavislan makes it clear that “The length of this region can be adjusted by adjusting the focal length of the lens and the beam size at the lens (as taught by Forbes).”  Therefore, one of ordinary skill in the art would find it obvious to choose/try different values for the incident beam and focal length, including 135mm and 0.06-5mm respectively, in order to adjust the length of the ablation region; 
[Claim 8] Zavislan specifically discloses an articulated beam delivery arm (12, Fig. 1) through which the laser beam travels to get to the handpiece.  The examiner contends that a beam delivery system is inherent in order for the laser beam to travel through the articulated arm and handpiece. See Par 0005 of applicant’s specification. 
[Claim 10] Zavislan discloses a handpiece (14, Fig. 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,632,741 to Zavislan et al. as applied to claim 8 above, and further in view of US 5,743,902 to Trost et al.
Zavislan is discussed above, including an articulated arm and a handpiece, however the reference fails to explicitly teach a galvanometer.  Trost discloses a similar laser treatment device that includes an articulated arm (102) and a handpiece (10), where the handpiece includes galvanometers (66 and 70, Fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to include galvanometers in the device taught by Zavislan, as these are commonly known optical elements that provide scanning for certain laser dermatological treatments. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This concept of using a lens with a long focal length to increase .  
US 3,865,113 to Sharon (Fig. 13; Col 5, lines 49-62)
US 4,638,800 to Michel (Col 7, lines 16-21)
US 5,207,673 to Ebling (Fig. 8; Col 11, 41-50)
The specific parameters claimed are all result effective variables that would be obvious to optimize in order to achieve the specific cutting/working/treatment zone/depth for the specific tissue being cut; see MPEP 2144.05. Specifically, the fluence is chosen based on the cutting/ablation threshold of the specific tissue being treated.  Both US 2006/0127861 to Villoresi et al. (Par 0040) and US 2007/0014517 to Rizoiu et al. (Par 0005) explicitly teach this concept. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792